The complainant alleged that he had purchased at execution sale the interest of the defendant Anderson in a certain tract of land, and had received a sheriff's deed therefor; that Anderson's interest was by virtue of a bond for title from the defendant Frazer; that he had offered to pay Frazer the balance due to him upon such bond, and now brings the same into court for the same purpose; that Frazer and Anderson had conspired to defraud him, etc.
The prayer was that Frazer be compelled to take the money and make a title, or that the land be sold for the plaintiff's indemnity, and for other relief.
The answers admitted that Anderson's title was under a bond from Frazer, and that a large portion of the purchase money was still due. After other statements which are immaterial here, they denied the charge of conspiracy, and submitted to the court whether the bill disclosed any equity, etc.
From the bill, as well as from the answers, it appears that the defendant Anderson had only a bond for title to the land levied upon by the sheriff under whose sale the plaintiff purchased, and that Anderson had paid only a part of the purchase money. It is well settled that a purchaser of land holding only a bond for title, without having paid the whole of the purchase money, has no such interest in the land as is subject to execution. The plaintiff, therefore obtained no title by his purchase.
The case is not altered by his offering to pay the balance due, nor by his bringing the money into court. Having acquired no interest in the land, his offering to pay for it is no more than if he were to offer a certain price for any other tract of land and then file a bill to obtain a title.
PER CURIAM.                                 Bill dismissed with costs.
Cited: May v. Getty, 140 N.C. 319. *Page 215 
(325)